Title: To George Washington from Thomas Johnson, 10 May 1772
From: Johnson, Thomas
To: Washington, George



Sir
Annapolis 10th May 1772

Mr Tilghman the Speaker of our House of Assembly not being in Town I could not procure a Receit from him I send you one from myself for £6. as received for his Use if that is not sufficient I will get one from himself and inclose it to you as soon as I have an Opportunity—I inclose you a Receit from the Clerk of the Upper Ho. and another from the Clerk of the Lower House for £3 each I thought there was the like Fee to the President of the Upper House as to the Speaker but on Inquiry finding myself mistaken I return you 16 Dollars.
Mr Ballendine has been here two or three Days but Mr Mason has not yet come I fear our Governor is still under an Impression that a Concurrence by our Assembly in a Scheme with yours for clearing Potowmack may weaken the proprietary Claim of Jurisdiction over that River and consequently that he is not at Liberty to assent to such Bill tho’ I believe in his own Judgment clearing the River is an Object which deserves immediate Attention and that he wishes to see it effected. If the Governr should be under such Impression and should not write Home to be set more at large or should write unsuccessfully as the delay that might be thereby occasioned would at all Events be highly prejudicial I would submit to your Consideration whether it might not be prudent that a strong Representation should be sent to England, to be made use of in Case it should be necessary, to procure an Intimation from thence that a Bill ought to pass here; If Instructions ought at all to be sent to Governors as the Rule of their Conduct I have no Idea but that proprietary Instructions might properly be superseded by Instructions from the King in Council and if so I cannot apprehend there would be the least Difficulty in obtaining an Order for the

passage of a Bill in which the Trade and Subjects are so much interested though it might possibly collatterally affect the proprietors Claim of Jurisdiction—I shall be glad that our Govrs Letters to Virginia may evince that my Apprehensions are Groundless but if my Conjectures are well founded I much wish that no Time may be lost. I am Sir Your most obedient Servant

Ths Johnson Junr

